UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):February 3, 2012 Joy Global Inc. (Exact name of Registrant as Specified in Its Charter) Delaware 001-09299 39-1566457 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 100 E. Wisconsin Avenue, Suite 2780 Milwaukee, WI 53202 (Address of Principal Executive Offices) Registrant’s telephone number, including area code: (414) 319-8500 (Former Name or Former Address, if Changed Since Last Report): Not Applicable Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Solicitation material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a.-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure. On February 3, 2012, Joy Global Inc. (the “Company”) issued a press release announcing the extension of its tender offer to purchase the outstanding shares and options of common stock that it does not currently own of International Mining Machinery Holdings Limited (“IMM”), a leading designer and manufacturer of underground mining equipment in China.The tender offer will now expire on February 10, 2012 at 4:00 p.m., Hong Kong time. The tender offer is being made pursuant to Rule 26.1 of the Hong Kong Takeovers Code as a result of the Company’s purchase of approximately 41.1% of IMM’s outstanding common stock on December 29, 2011.As a result of that purchase and prior open market purchases, the Company owned approximately 69.2% of IMM’s outstanding common stock at the commencement of the tender offer. A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference.The Company is furnishing this Current Report on Form 8-K, including the attached exhibit, pursuant to Item 7.01 (Regulation FD Disclosure) of Form 8-K. Item 9.01Financial Statements and Exhibits. (d) Exhibits. Press Release, dated as of February 3, 2012, of Joy Global Inc. announcing the extension of the tender offer for the remaining outstanding shares of IMM. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. JOY GLOBAL INC. Date: February 6, 2012 By: /s/ Ricky T. Dillon Ricky T. Dillon Vice President, Controller and Chief Accounting Officer (Principal Accounting Officer)
